DETAILED ACTION
This action is responsive to the Applicant’s response filed 10/13/21.
As indicated in Applicant’s response, claims 1, 7, 15 have been amended.  Claims 1-22 are pending in the office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 7, 15, 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 14 of copending Application No. 13,366,976 (hereinafter ‘976).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘976 claim 1
receiving, via an application programming interface, a request to perform a workflow;
receiving, via an application programming interface, a workflow request to perform a workflow;
causing a first virtual machine configuration to be instantiated to execute function code to perform a first portion of the workflow
causing a first virtual machine instance of a plurality of virtual machine instances to execute function code to perform a first portion of the workflow,
storing a first snapshot of a state of execution of the first virtual machine configuration; and terminating the first virtual machine configuration;
receiving, from the first virtual machine configuration, first information and an invoke handle comprising a reference to the stored first snapshot of the state of execution of the first virtual machine configuration;
storing a first state of execution of the function code as a first snapshot; 
receiving a first invoke handle corresponding to the first snapshot, the first invoke handle being a reference to the first snapshot and the first state of execution of the function code; and terminating the first virtual machine instance;
causing, using the invoke handle, a second virtual machine configuration to be instantiated to execute the function code to perform a second portion of the workflow continuing from the stored state of execution of the first virtual machine configuration
causing, using the first invoke handle and the first information, a second virtual machine instance of the plurality of virtual machine instances to resume execution of the function code from the first state of execution to perform a second portion of the workflow
wherein the second portion of the workflow includes storing a second snapshot of a state of execution of the function code and terminating the second virtual machine configuration;
and providing the workflow result in response to the request
the second portion of the workflow including storing a second state of execution of the function code as a second snapshot; receiving a second invoke handle corresponding to the second snapshot and terminating the second virtual machine instance; and 
providing the workflow result in response to the workflow request.


Hence, instant claim 1 is deemed an obvious variant to the subject matter of ‘976 claim 1.
Instant claim 7					 ‘976 claim 5
receive a request to perform a workflow;
in response to receipt of a workflow request,
cause a first virtual machine to be instantiated to perform a first portion of the workflow; 
receive, from the first virtual machine, first information and a handle comprising a reference to a snapshot of a cause, based on the handle, a second virtual machine to be instantiated to perform a second portion of the workflow;
cause a first virtual machine instance to execute software code to perform a first portion of a workflow, performance of the first portion resulting in submission of an operation request to an entity
receive, from the entity, a resume workflow request that includes: a handle that comprises a reference to a snapshot that corresponds to a state of execution of the software code;
receive second information from the second virtual machine; 
cause, using the handle to the snapshot and the response to the operation request, a second virtual machine instance to execute the software code from the state of execution to perform a second portion of the workflow;
process the second information to produce a second result; and perform, dependent at least on the first result or the second result, an operation.
and provide the workflow result in response to the workflow request


Hence, instant claim 7 is deemed an obvious variant to ‘976 claim 5.
Further, instant claim 15 contains substantially the similar steps to those in instant claim 7, hence would be deemed obvious over the language of ‘976 claim 5.
Instant claim 18 recites first virtual machine, a second virtual machine and a third virtual machine to perform result of the workflow on basis of snapshot being received from first or second VM and per such combination, claim 18 is deemed obvious variant to the scenario of ‘976 claim 14 having a third virtual machine upon receiip of first and second snapshot handle.
Instant claims 2-6, 8-15, 16-17, 19-22 for being dependent on a rejected base claims are also unpatentable in view of the above rejection.
Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are moot in light of the new grounds of rejection which have been necessitated by the Amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 06, 2021